DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 remain pending in the application and have been fully considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 5, 12 – 13, 16 – 17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seto (US 2018/0258831).
Regarding Claim 1:
Seto teaches a fan cowling assembly for mounting to a working machine, the fan cowling assembly comprising: a support (90) for mounting to a working 
	Regarding Claim 2:
Seto teaches the ring mounting arrangement is configured such that the position of the fan ring is fixed relative to the support unless an external force is applied (paragraph 0085 – 0088).
	Regarding Claim 3:
Seto teaches the ring mounting arrangement is configured such that the position of the fan ring is fixed relative to the support unless an external force above a pre-determined threshold is applied (paragraph 0085 – 0088).
	Regarding Claim 4:
Seto teaches the ring mounting arrangement is configured such that a force applied to mount the fan ring to the support is pre-set prior to installation of the fan ring (Fig 6).
	Regarding Claim 5:
Seto teaches the fan ring mounting arrangement comprises a fastener (97) configured to apply a pre-determined force to mount the fan ring to a shroud.
	Regarding Claim 12:

	Regarding Claim 13:
Seto teaches the fan ring is moveable relative to the support up to a pre-determined distance (paragraph 0085).
	Regarding Claim 15:
Seto teaches the support is defined by a bulkhead (42) and a shroud (60), and the fan ring is moveably mounted to the shroud (Figs 5 – 8).
	Regarding Claim 16:
Seto teaches the support is defined by bulkhead, the fan ring is fixed relative to a shroud and the shroud is moveably mounted relative to the bulkhead (paragraph 0085).
	Regarding Claim 17:
Seto teaches a fan cowling assembly for mounting to a working machine, the fan cowling assembly comprising: a support (90) for mounting to a working machine (100), the support defining an opening for receiving a plurality of rotatable blades of a fan (80), in use; a fan ring (90B) mounted to the support by a ring mounting (90A) arrangement, the fan ring being arranged to surround the plurality of rotatable blades, in use, wherein the ring mounting arrangement is configured such that the fan ring is moveable relative to the support when mounted thereto, wherein the fan ring mounting arrangement comprises a fastener (97) configured to apply a pre-determined force to mount the fan ring to a shroud (60).
Regarding Claim 20:
Seto teaches a fan cowling assembly for mounting to a working machine, the fan cowling assembly comprising: a support (90) for mounting to a working machine (100), the support defining an opening for receiving a plurality of rotatable blades of a fan (80), in use; a fan ring (90A) mounted to the support by a ring mounting (90B) arrangement, the fan ring being arranged to surround the plurality of rotatable blades, in use, wherein the ring mounting arrangement is configured such that the fan ring is moveable relative to the support when mounted thereto (paragraph 0085), wherein the support is defined by a bulkhead (42) and a shroud (60), and the fan ring is moveably mounted to the shroud.

Allowable Subject Matter
Claims 6 – 11, 14, 18 – 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The novelty of the invention is based on the use of a spring to move the fan ring back and forth in relation to the shroud.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899. The examiner can normally be reached Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LONG T TRAN/Primary Examiner, Art Unit 3747